DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 01/14/2022. Claims 1-18 were pending. Claims 1-5, 8-15 were amended. Claims 16-18 were new claims.  The applicants are advised that examiner Anita Alanko (previous examiner) is no longer handle this application.  Examiner Binh X Tran will handle this application.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-3, 5-9, 11-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (US 2016/0005612 A1) in view of Shibayama (US 2010/0196251 A1).
As to claim 1, Kikuchi discloses a substrate processing gas comprising:
IF5 (“a slight amount of pentafluoride” [0038]); and	
IF7 [0037].
Kikuchi fails to explicitly disclose a content of IF5 is greater than or equal to 1 ppm on volume basis and less than or equal to 2% on a volume basis. However, Kikuchi discloses that it is preferable to have 100 vol% iodine heptafluoride [0037], while recognizing “a slight amount” of IF5 is included during the production of IF7. This fairly discloses IF5 of ≤ 2% on a volume basis because the gas is preferably 100 vol% IF7.  
Shibayama discloses a production method of IF7 comprises mixture comprises IF5 and IF7, wherein the amount of IF5 (iodine pentafluoride) is about 1 vol% or 0.1 vol%, or 0.4 vol %, or 0.6 vol% (See Example 1-11).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to perform routine experiments to obtain optimal amount of IF5 5 as discussed by Kikuchi.
As to claim 2, a content of greater than or equal to 1% on a volume basis because Kikuchi discloses a slight amount of iodine pentafluoride (IF5) that it is preferable to have 100 vol% iodine heptafluoride [0037].  Shibayama discloses a production method of IF7 comprises mixture comprises IF5 and IF7, wherein the amount of IF5 (iodine pentafluoride) is about 1 vol% or 0.1 vol%, or 0.4 vol%, or 0.6 vol% (See Example 1-11).  
As to claim 3, Kikuchi discloses 50% or more by volume of iodine heptafluoride with respect to a total amount of the substrate process gas [0037].
As to claim 5, the limitations are treated as limitations of intended use, and given little patentable weight. Further, Kikuchi further the substrate processing gas is an etching gas (abstract).  
As to claim 6, the gas of Kikuchi is necessarily stored in a container 21 (Fig 1, [0059]).
As to claim 7, Kikuchi discloses to etch silicon without using plasma (See paragraph [0033], [0077], Fig. 5b).
As to claims 8 and 15, Kikuchi discloses a silicon etch rate of 1200 nm/min or greater (1.2 um/min, Table 2), which encompasses the cited ranges of claims 8 and 15. The standard deviation limitation is expected to be met due to the large etching rate. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed 
As to claim 9, the amount of IF5 is expected to be met on the modified teaching of Kikuchi and Shibayama because only a slight amount is included (paragraph [0038]). Shibayama discloses a production method of IF7 comprises mixture comprises IF5 and IF7, wherein the amount of IF5 (iodine pentafluoride) is about 1 vol% or 0.1 vol%, or 0.4 vol%, or 0.6 vol% (See Example 1-11).  
As to claims 11-12 Kikuchi discloses presence of an oxidizing gas and inert gas, is disclosed by Kikuchi [0039]-[0040], wherein the oxidizing gas is selected from the group consisting O2, O3, CO2, COF2, COCl2, N2O, NO, NO2, F2, Cl2, Br2, I2 (paragraph 0038, 0040).
As to claim 13, Kikuchi discloses the inert gas comprises at least one gas selected from the group consisting of Ar, Ne, N2 (paragraph 0017, Table 2).
As to claim 15, Kikuchi discloses a silicon etch rate of 1200 nm/min or greater (1.2 um/min, Table 2), which encompasses the cited ranges of claim 15. The standard deviation limitation is expected to be met due to the large etching rate. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to repeat the dry etching 10 times in the method of Kikuchi in order to remove a desired amount of silicon according to the desired thickness in the final product.
As to claim 16, the amount of IF5 is expected to be met on the modified teaching of Kikuchi and Shibayama because only a slight amount is included or read on limitation “greater than or equal to 5 ppm on a volume and less than or equal to 2% on volume basis” (paragraph [0038]).  Shibayama discloses a production method of IF7 comprises mixture comprises IF5 and 7, wherein the amount of IF5 (iodine pentafluoride) is about 1 vol% or 0.1 vol%, or 0.4 vol%, or 0.6 vol% (See Example 1-11).  
As to claims 17-18, Kikuchi the content of IF7 is 50 vol% or more, preferable 80 vol% or more (paragraph 0037, read on applicant’s range of “a content of the IF7 is less than or equal to 99.99% on volume basis” (claim 17); or “a content of the IF7 is less than or equal to 98 % on volume basis” (claim 18)).

6.	Claims 4, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al (US 2016/0005612 A1) in view of Shibayama (US 2010/0196251 A1), as applied to claims 1 or 6, and further in view of Yao et al (US 2019/0046917 Al).
As to claims 4 and 10, Kikuchi and Shibayama fails to disclose the metal content. Yao teaches that IF7 may be purified to have the cited metal content (Table 1, Examples 1-4, 10) in order to reduce impurities that degrade electric characteristics of semiconductor devices [0003]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited content of metals in the composition of Kikuchi and Shibayama because Yao teaches to do so is useful to improve the electric characteristics of semiconductor devices.
As to claim 14, Yao discloses that metal is used as a material for a gas cylinder [0071]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide a metal storage cylinder as cited for the substrate processing gas of Kikuchi because Yao teaches such cylinders are useful for storing gases.

Response to Arguments
7.	The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated:
	“(1) First, amended claim 1 recites “wherein a content of the IF5 is greater than or equal to 1 ppm on a volume basis and less than or equal to 2% on a volume basis with respect to a total amount of the IF5 and the IF7.”
The Examiner has admitted that the reference fails to disclose a content of IF5 of ≥ 1 ppm and ≤ 2% on a volume basis, but has asserted that it would have been obvious to modify the reference’s gas to arrive at the claimed invention (see p. 4, lines 6-13).
However, modifying Kikuchi to the amount of IF5 recited in claim 1 would render Kikuchi’s gas unsatisfactory for its intended purpose.
The reference states, “In order to achieve both of good in-plane etching uniformity and high etching rate, it is particularly preferable that the amount of the iodine heptafluoride [IF7] contained in the etching gas is 100 vol %” (see para. [0037], bold added).
Table 3 of Kikuchi discloses that IF7 (100 vol% in the etching gas) has a high etching rate against Si of 3947 (nm/min), which is nearly 1800 times faster than the etching rate against Si of IF5 (2.2 nm/min) (100 vol% in the etching gas). See Example 2-1 vs. Comparative Example 2-4 of Table 3, copied below.
Thus, according to Kikuchi, if IF7 (100 vol % in the etching gas) were to include ≥ 1 ppm of IF5 in the etching gas, then Kikuchi’s etching gas could not achieve both “good in-plane etching uniformity and high etching rate”, because, as one skilled in the art would recognize, the IF5 would be expected to significantly reduce the etching rate of the IF7 in view of Kikuchi’s disclosure. As a result, including a content of IF5 of ≥ 1 ppm in Kikuchi’s etching gas would be expected to render the reference’s etching gas unsatisfactory for its intended purpose.”
The examiner disagrees.  In paragraph [0038], Kikuchi wrote “The expression "the etching gas contains substantially no component other than the iodine heptafluoride" means that any etching gas component other than the iodine heptafluoride is not added to the etching gas. The etching gas may however contain a slight amount of iodine pentafluoride, fluorine, hydrogen fluoride etc. derived from raw materials and mixed during common iodine heptafluoride production process.” (emphasis added).  It is clear from the record that Kikuchi teaches it is possible to have a “slight amount of iodine pentafluoride” with IF7 as etching gas mixture due to the production of iodine heptafluoride.  A new cited prior arts Shibayama discloses a mixture comprises IF5 and IF7, wherein the amount of IF5 (iodine pentafluoride) is about 1 vol% or 0.1 vol%, or 0.4 vol%, or 0.6 vol% (See Example 1-11) and the amount of iodine heptafluoride is from 1 % to 98 % (See claim 2).
The applicants further stated “Kikuchi teaches, “The expression ‘the etching gas contains substantially no component other than the iodine heptafluoride’ means that any etching gas component other than the iodine heptafluoride is not added to the etching gas.” (see para. [0038]).  Kikuchi clearly teaches away from including a content of IF5 of ≥ 1 ppm and ≤ 2% on a volume basis, according to claim 1, in the reference’s 100 vol% IF7 etching gas.”  The examiner disagrees.  As discussed above, in the same paragraph [0038], Kikuchi clearly teaches “The etching gas may however contain a slight amount of iodine pentafluoride, fluorine, hydrogen fluoride etc. derived from raw materials and mixed during common iodine heptafluoride production process.” (emphasis added).  It is clear from the record that Kikuchi gas mixture comprises IF7 and a slight amount of IF5.
The applicants further stated 
“However, this teaching provides no reasonable expectation of success that modifying Kikuchi’s required “100 vol%” IF7 to include a content of IF5 of ≥ 1 ppm and ≤ 2% on a volume basis would be effective. The “slight amount” of IF5 mentioned by Kikuchi is an arbitrary amount of IF5. Kikuchi clearly teaches to include only IF7. The reference must be considered “as a whole”.
Moreover, the present specification discloses that the etching gas of Comparative Example 1 was prepared by distilling IF7 to obtain high-purity IF7 (a purity > 99.9%; IF5 concentration of ≤ 0.5 ppm by volume). The etching gases of Examples 1-4 were prepared by mixing high-purity IF5 (a purity > 99.9%; IF7 concentration of ≤ 0.5 ppm by volume) with the obtained high-purity IF7 (see para. [0043 ]).
These disclosures mean that the content of IF5 of ≤ 0.5 ppm is obtained, which is derived from the IF7 production process including distilling the IF7, and the content of the IF5 of ≥ 1 ppm could be obtained by adding IF5  into the high-purity IF7.
A person having ordinary skill in the art would reasonably understand that the “slight amount” of IF5 stated in para. [0038] of Kikuchi means the content of IF5 is ≤ 0.5 ppm, because Kikuchi teaches that IF5 is not added to the 100 vol% IF7 etching gas derived from the IF7 production process in para. [0038] and Applicant’s specification shows that Examples 1-4 were prepared by mixing the high-purity IF5 and IF7.
As a result, a person having ordinary skill in the art would understand that the recited amount in claim 1 of “a content of IF5 is ≥ 1 ppm on a volume basis” does not correspond with Kikuchi’s “slight amount” of IF5 derived from raw materials and mixed during a common IF7 production process. The claimed amount of ≥ 1 ppm is clearly more than an arbitrary insignificant “slight amount”.
Thus, a person having ordinary skill in the art would not have had any reasonable expectation of success of arriving at the substrate processing gas of claim 1 comprising a content of IF5 of ≥ 1 ppm and ≤ 2% on a volume basis from Kikuchi.”
The applicant’s argument is moot in view of new ground of rejection as discussed above using additional new cited prior arts Shibayama (US 2010/0196251).  Shibayama discloses a production method of IF7 comprises mixture comprises IF5 and IF7, wherein the amount of IF5 (iodine pentafluoride) is about 1 vol% or 0.1 vol%, or 0.4 vol%, or 0.6 vol% (See Example 1-11)
	The applicants further stated:
	“Fourth, as stated in MPEP 716.01(a), evidence of unexpected results “must always when present be considered en route to a determination of obviousness” and “[e]xaminers must consider comparative data in the specification which is intended to illustrate the claimed invention in reaching a conclusion with regard to the obviousness of the claims” (citing Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 1538 (Fed. Cir. 1983) and Jn re Margolis, 785 F.2d 1029 (Fed. Cir. 1986)).
Examples 1-4 of the specification are examples of the substrate processing gas of claim 1, wherein a content of the IF5 is ≥ 1 ppm on a volume basis and ≤ 2% on a volume basis with respect to a total amount of the IF5 and the IF7. On the other hand, Comparative Example 1 is a substrate processing gas, wherein a content of the IF5 is less than 0.5 ppm on a volume basis, and Comparative Example 2 is a substrate processing gas, wherein a content of the IF5 is 3% on a volume basis. See Table 1 and para. [0043] of the specification.
Using the substrate processing gas of Examples 1-4 and Comparative Examples 1-2 as the etching gas, the etching rates were evaluated 10 times using different silicon substrates, and the average value and a standard deviation thereof were determined. Table 1 shows that Examples 1-4 had superior suppressing of the variations in etching rates compared to Comparative Example 1, and Examples 1-4 had superior etching rate speed compared to Comparative Example 2. See paras. [0049] and [0051] of the specification.
These are completely unexpected results over Kikuchi due to the content of IF5 of ≥ 1 ppm and ≤ 2% on a volume basis, according to claim 1.”
The examiner disagrees.  First, it is noted that in claim 1, the applicants recited “a content of the IF5 is greater than or equal to 1 ppm on a volume basis and less than or equal to 2%” (emphasis added).  It is noted that none of the examples cited in Table 1 of the current application discloses the amount of IF5 equals to 2% as recited in claim 1 as argued by applicants for unexpected result.  Further, the new cited prior arts Shibayama discloses a production method of IF7 comprises mixture comprises IF5 and IF7, wherein the amount of IF5 (iodine pentafluoride) is about 1 vol% or 0.1 vol%, or 0.4 vol %, or 0.6 vol% (See Example 1-11) which clearly read on applicants range of “greater than or equals to 1 ppm on volume basis and less than or equals to 2% on volume basis”.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713